DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 01/19/2021.
Claim 8 has been canceled.
Claims 1, 12, and 19 have been amended.
Claims 1-7 and 9-21 are pending.
Claims 1-7 and 9-21 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statements dated 10/27/2020, 11/17/2020, 01/04/2021, 01/19/2021, 02/10/2021, and 03/01/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copies of the PTOL-1449s initialed and dated by the examiner is attached to the instant office action.

Response to Amendment
In the Remarks filed 01/19/2021, Applicant has amended:
The language of claims 1, 12, and 19 to address the previously identified 35 U.S.C. 112(b) issue regarding the updating limitation and clearly indicate the updating is in response to receiving at the refresh control circuit a row address as was noted by the Examiner to be previously interpreted. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejections made to the respective claims in the non-final Office action dated 10/19/2020.
Claim 8 is now canceled rendering the corresponding 112(b) rejection as moot. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejections made to the claim in the non-final Office action dated 10/19/2020.

Response to Arguments
In Remarks filed on 01/19/2021, Applicant substantially argues:
The cited second storage part 22 as disclosed in the Huh reference does not disclose the limitation of claim 1, and similarly recited in claims 12 and 19, of a “first register stack” storing a first plurality of count values “associated with a portion of the plurality of word lines” of the memory array. This is because, as Applicant asserts, the second number of read operations stored in the second storage part 22 are associated with read operations performed on all sub-blocks GB which are associated with multiple memory blocks 110MB, as noted in Figure 4 of Huh. Applicant’s arguments filed have been fully considered but they are not found to be persuasive. It is further disclosed in Huh in Paragraph [0028] “In a NAND flash memory device, memory cells included in a memory cell block may be classified based on a physical page or a logical page. Memory cells C00 to C0k connected to one word line, for example, WL0, may form one physical page PAGE. Even memory cells C00, C02, and C04 to C0k-1 connected to one word line, for example, WL0, may form an even page, and odd memory cells C01, C03, and C05 to C0k connected to the one word line may form an odd page. These pages (or, the even page and the odd page) may be the basic units for program operations and read operations.” As noted herein and as would be apparent to one of ordinary skill in the art, each memory block is comprised of a plurality of pages and each page is comprised of one or more word lines. Therefore, the values stored in the second storage part 22 which correspond to sub-block groups of the memory array thereby read on the “first register stack” as claimed as the values stored for the sub-block group are “a portion of the plurality of word lines” as claimed. It appears the Applicant misinterprets the second 
The cited first storage part 23 as disclosed in the Huh reference does not disclose the limitation of claim 1, and similarly recited in claim 12 and 19, of wherein each of the second plurality of count values is associated with “a sub-portion of a selected one of the portion of the plurality of word lines”. This is because, as Applicant asserts, the first storage part 23 includes a first number of write operations for all word lines of all the main block groups. Applicant’s arguments filed have been fully considered but they are not found to be persuasive. As noted in the previously cited Paragraph [0055] of Huh and depicted in corresponding Figure 4, each word line may be tracked on an individual basis as noted by elements 23_GA0_0 to 23_GAi_n thereby corresponding to the values stored in the “second register stack” for “a sub-portion of a selected one of the portions” . Similarly as noted above, it appears Applicant misinterprets the first number of read operations as being tracked for all word lines of all sub-block groups as one value but Huh discloses each word line is tracked individually as noted above which each word line viewed as a sub-portion.
The applied references fail to disclose the limitations of the respective dependent claims for the reasons indicated above. Applicant’s arguments filed have been fully considered but they are not found to be persuasive for the reasons identified above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated January 19, 2021.

Claim Rejections - 35 USC § 103

Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huh (US 2016/0172056) in view of Narui et al. (US 2016/0042782) and further in view of Shim et al. (US 2017/0371742) and still further in view of Cha et al. (US 2019/0243708).

Regarding claim 1, Huh discloses, in the italicized portions, an apparatus comprising: a memory array comprising a plurality of word lines ([0051] FIG. 4 is a detailed diagram of the memory array 110 and the first and second storage parts 23 and 22 shown in FIG. 1.); and a refresh control circuit comprising: (Figure 1, control circuit 120; Paragraphs [0047] and [0050]) a first register stack configured to store a first plurality of count values, wherein each of the first plurality of count values is associated with a portion of the plurality of word lines ([0056] Also, the read counter 21 may count the number of times (i.e., a second number of read operations) that read operations have been performed for each of the sub-block groups GB0 to GBj. For example, when a read operation on memory cells which are included in the memory block 110MB of the first sub-block group GB0 is performed, the second number of read operations for the first sub-block group GB0 increases. That is, when the read operation on the first memory block in the first sub-block group GB0 is performed, the second number of read operations for the first sub-block group GB0 increases, and when the read operation on the last memory block in the first sub-block group GB0 is performed, the second number of read operations for the first sub-block group GB0 also increases. [0057] The second storage part 22 may store the second number of read operations. The second storage part 22 may include a plurality of storage units 22_GB0 to 22_GBj. The number of storage units 22_GB0 to 22_GBj corresponds to the number of sub-block groups GB0 to GBj. Each of the storage units 23_GB0 may store the second number of read operations for the corresponding sub-block group GB0.); a first counter circuit configured to update a first count value of the first plurality of count values responsive to receiving at the refresh control circuit a row address associated with the portion of the plurality of word lines associated with the first count value (Figure 1, read counter 21 and corresponding disclosure) and configured to compare the updated first count value to a first threshold; a second register stack configured to store a second plurality of count values, wherein each of the second plurality of count values is associated with a sub-portion of a selected one of the portions of the plurality of word lines ([0054] The read counter 21 may count the number of times (i.e., a first number of read operations) that read operations have been performed for each word line in each of the main block groups GA0 to GAi. For example, when a read operation on memory cells which are connected to a first word line WL0 is performed in one of the memory blocks 110MBs included in the main block group GA0, the first number of read operations for the first word line WL0 increases. [0055] The first storage part 23 may store the first number of read operations for each word line. The first storage part 23 may include a plurality of storage units 23_GA0 to 23_GAi. The number of storage units 23_GA0 to 23_GAi corresponds to the number of main block groups GA0 to GAi. Each of the storage units 23_GA0 may store the first number of read operations for the first word line WL0 through the first number of read operations for the last word line WLn in the corresponding main block group GA0.); a second counter circuit configured to update a second count value of the second plurality of count values responsive to receiving at the refresh control circuit a row address associated with the sub-portion associated with the second count value (Figure 1, read counter 21) and configured to compare the updated second count value to a second threshold; and an address circuit configured to provide a plurality of victim addresses based on the sub-portion of the portion of the plurality of word lines. Herein it is disclosed by Huh maintaining read counters for block groups and sub-portions of the block groups as separate counters. This if further supported by Figure 4 and the respective elements corresponding to the counts stored in second storage part 22 and first storage part 23. In this manner, a portion of the plurality of word lines is tracked and a sub-portion of a selected one of the portions is tracked respectively. Huh discloses use of a single read counter circuit for maintaining counts to both sets of registers storing the counts. Regarding the use of first and second counter circuits, Narui discloses in Paragraph [0127] “The target row refresh control unit 83 is a circuit that analyzes the row access history of the memory cell array 11. As illustrated in FIG. 18, the target row refresh control unit 83 includes an access counter 101, an access counter control unit 102, and an upper limit determination circuit 103. The access counter 101 includes counter circuits 101.sub.0 to 101.sub.p for each of the word lines WL0 to WLp. The access counter control unit 102 increments the count stored in each counter circuit 101.sub.0 to 101.sub.p and can also reset these counts. The counter circuits 101.sub.0 to 101.sub.p are binary counters that each include a plurality of flip-flop circuits.” Herein it is noted that each counter may be managed by a separate counter circuit. In this manner, it is found to be obvious to one of ordinary skill in the art for utilizing separate counter circuits for each level of counting in order to more precisely manage row access history for controlling refresh operations based on threshold numbers (Narui [0073]). Regarding comparing the first and second count values to first and second thresholds, Shim discloses in Paragraph [0060] “For example, if a read count associated with the word lines WL1 and WL2 of the first zone Zone_1a reaches a first threshold value N1, the reliability verification read operation may be performed on each of the word lines WL1 and WL2. If a read count associated with the word lines WL3, WL4, and WL5 of the second zone Zone_2a reaches a second threshold value N2, the reliability verification read operation may be performed on each of the word lines WL3, WL4, and WL5. In this case, the second threshold value N2 may be greater than the first threshold value N1.” In this manner, it is rendered obvious to one of ordinary skill in the art that the count thresholds for a first and second count value may be compared to separate thresholds corresponding to the count values for the purposes of reliability verification (Shim [0062]). Regarding the address circuit, Cha discloses in Paragraph [0057] “The victim address detector 500 may count a number of accesses to a first memory region in the memory cell array 300 to generate at least one victim address VCT_ADDR1 and VCT_ADDR2 designating at least one adjacent memory region adjacent to the first memory region when the number of the counted accesses reaches the reference value during the reference interval.”
Regarding claim 2, Huh further discloses the apparatus of claim 1, wherein the first plurality of count values represent all of the plurality of word lines (Figure 4, 22). Depicted herein, the counters represent each group across the entirety of the memory device.
Regarding claim 3, Huh further discloses the apparatus of claim 2, wherein the second plurality of count values represent all word lines in the selected one of the portions of the plurality of word lines (Figure 4, 23). Depicted herein, each set of counters represents all word-lines within the groups defined by element 22.
Regarding claim 4, Shim further discloses the apparatus of claim 1, wherein the first threshold is less than the second threshold ([0060]). Herein it is noted that the second threshold value is greater than the first threshold value.
Regarding claim 5, Cha further discloses the apparatus of claim 1, further comprising a refresh address queue configured to store the plurality of victim addresses provided by the address circuit ([0058]). Herein the weak address table is found analogous to the refresh address queue as storing victim addresses for subsequent targeted operations.
Regarding claim 6, Shim and Narui further disclose the apparatus of claim 1, wherein a number of registers in the first register stack is greater than a number of registers in the second register stack (Shim [0052-0053]). Herein it is noted that the groups may be arbitrarily organized for determining the number required for tracking the word-lines. It is noted in Narui in Paragraph [0136] that organization of the counters may be implemented with keeping space occupying the chip in mind thereby rendering obvious the organization that the number of registers in the first stack may be larger than the number in the second stack for space conserving purposes.
Regarding claim 7, Huh further discloses the apparatus of claim 1, wherein responsive to receiving the row address associated with the portion of the plurality of word lines associated with the first count value, the first register stack is configured to provide one of the first plurality of count values associated with the row address to the first counter circuit ([0056] Also, the read counter 21 may count the number of times (i.e., a second number of read operations) that read operations have been performed for each of the sub-block groups GB0 to GBj. For example, when a read operation on memory cells which are included in the memory block 110MB of the first sub-block group GB0 is performed, the second number of read operations for the first sub-block group GB0 increases.), wherein responsive to receiving the row address associated with the sub-portion associated with the second count value, the second register stack is configured to provide one of the second plurality of count values associated with the row address to the second counter circuit ([0054] The read counter 21 may count the number of times (i.e., a first number of read operations) that read operations have been performed for each word line in each of the main block groups GA0 to GAi. For example, when a read operation on memory cells which are connected to a first word line WL0 is performed in one of the memory blocks 110MBs included in the main block group GA0, the first number of read operations for the first word line WL0 increases.). Herein it is noted that accesses to the word-line increase the associating counter and subsequently increase the counter for access to the group the word-line is a part of.
Regarding claim 9, Narui and Cha further disclose the apparatus of claim 1, wherein responsive to the second count value meeting or exceeding the second threshold, the second counter circuit is configured to provide a second signal to the address circuit, wherein responsive to the second signal (Narui [0129] In this way, the access counter 101 stores the row access history of the semiconductor memory device 10. Furthermore, when the counts stored in the counter circuits 101.sub.0 to 101.sub.p reach a prescribed value, detection signals MAX0 to MAXp are issued. The detection signals MAX0 to MAXp are then sent to the upper limit determination circuit 103. [0130] If the upper limit determination circuit 103 determines that one of the detection signals MAX0 to MAXp has been issued, the upper limit determination circuit 103 outputs a determination signal S. Once a determination signal S is issued, the command generation unit 81 illustrated in FIG. 17 generates a target row refresh command TRR that is then sent to the semiconductor memory device 10 via the control unit 84.), the address circuit is configured to provide the victim addresses, wherein the victim addresses are based on the sub-portion of the portion of the plurality of word lines associated with the second count value (Cha [0057]). Herein it is disclosed by Narui that counters which reach a prescribed value, otherwise identified as a threshold, may trigger a signal which identifies a target row for 
Regarding claim 11, Narui further discloses the apparatus of claim 1, wherein the second counter circuit is configured to update the second count value by incrementing the second count value, and wherein after determining that the second count value is greater than the second threshold, the second counter circuit is configured to provide a second signal and reset the second count value ([0131] Moreover, once a target row refresh command TRR is issued, the control unit 84 sends an end signal END to the access counter control unit 102. The access counter control unit 102 uses this signal to reset the count of the corresponding counter circuit 101.sub.0 to 101.sub.p. For example, if a detection signal MAX0 and the corresponding target row refresh command TRR are issued, the access counter control unit 102 issues a delete signal DEL0 to reset the count of the counter circuit 101.sub.0 corresponding to word line WL0.). Herein it is identified that word-lines which are targeted for refresh may have their counters reset.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huh in view of Narui and further in view of Shim and still further in view of Cha and still in further view of Greenberg et al. (US 2015/0279441).

Regarding claim 10, Huh further discloses the apparatus of claim 1, wherein the first counter circuit is configured to update the first count value by incrementing the first count value ([0056]), however, none of the previously cited references explicitly disclose and wherein after determining that the first count value is greater than the first threshold, the first counter circuit is configured to provide a first signal and reduce the first count value to a value between zero and the first threshold. Regarding reducing the first count value to between zero and the first threshold, Greenberg discloses in Paragraph [0032] “The way this is done depends on the embodiment, but some embodiments can reset the number of tracked accesses to zero, or some other positive number, for all portions of the memory, on a periodic basis based on the refresh period, or can reset the number for a particular portion of memory in response to a refresh or write to that portion of memory or to a related portion of memory.” As noted herein, this reduction in value is triggered by the refresh of the particular portion or related portion which is otherwise triggered in the claim in the same manner of the threshold value being reached. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the value in such as manner as to “use a number that is no less than the number of accesses for a particular portion of memory in place of an actual number of accesses to that particular portion of memory since a previous point in time. The previous point in time from which accesses are tracked can be the same for all portions of memory, or can be different for different portions of memory.” (Greenberg [0032]). It is not otherwise identified in the claim as for what purpose the value is reduced and the cited reference is found to meet the requirement of the claim. Huh, Narui, Shim, Cha and Greenberg are analogous art because they are from the same field of endeavor of managing refresh operations.

Claims 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huh in view of Narui and further in view of Shim and still further in view of obviousness.

Regarding claim 12, Huh discloses, in the italicized portions, an apparatus comprising: a memory array comprising a plurality of word lines ([0051]); and a refresh control circuit comprising: (Figure 1, control circuit 120; Paragraphs [0047] and [0050]) a first register stack configured to store a first plurality of count values, wherein each of the first plurality of count values is associated with a portion of the plurality of word lines ([0056-0057]); a first counter circuit configured to update a first count value of the first plurality of count values responsive to receiving at the refresh control circuit a row address associated with the portion of the plurality of word lines associated with the first count value (Figure 1, read counter 21 and corresponding disclosure) and configured to compare the updated first count value to a first threshold and to update a second count value of the first plurality of count values responsive to receiving at the refresh control circuit a row address associated with the portion of the plurality of word lines associated with the second count value (Figure 1, read counter 21 and corresponding disclosure) and configured to compare the updated second count value to the first threshold; a second register stack configured to store a second plurality of count values, wherein each of the second plurality of count values is associated with a sub-portion of a portion of the plurality of word lines associated with the first count value of the first plurality of count values ([0054-0055]); a second counter circuit configured to update a third count value of the second plurality of count values responsive to receiving at the refresh control circuit a row address associated with the sub-portion associated with the third count value (Figure 1, read counter 21 and corresponding disclosure) and configured to compare the updated third count value to a second threshold; a third register stack configured to store a third plurality of count values, wherein each of the third plurality of count values is associated with a sub-portion of a portion of the plurality of word lines associated with the second count value of the first plurality of count values; and a third counter circuit configured to update a fourth count value of the third plurality of count values responsive to a row address associated with the sub-portion associated with the fourth count value and configured to compare the updated fourth count value to a third threshold. Herein it is disclosed by Huh maintaining read counters for block groups and sub-portions of the block groups as separate counters. Huh discloses use of a single read counter circuit for maintaining counts to both sets of registers storing the counts. Regarding the use of first and second counter circuits, Narui discloses in Paragraph [0127] circuits for each counter. Regarding comparing the first and second count values to first and second thresholds, Shim discloses in Paragraph [0060] differing values for separate thresholds for verification purposes. Regarding the recitation of a third register stack configured to store a third plurality of count values, wherein each of the third plurality of count values is associated with a sub-portion of a portion of the plurality of word lines associated with the second count value of the first plurality of count values; and a third counter circuit configured to update a fourth count value of the third plurality of count values responsive to receiving at the refresh control circuit a row address associated with the sub-portion associated with the fourth count value and configured to compare the updated fourth count value to a third threshold, Huh, Narui and Shim do not expressly teach the third register Figure 2 element 226, performs a similar function to memory devices 204 and 214, also depicted in Figure 2, but in relation to a smaller range of word-lines. In this case as disclosed in Huh and Narui, it is found to be obvious that the components previously cited may also involve a third register stack at a smaller granularity as provided in the claim for performing the same function as the two previous register stacks. Similarly, it is found to be obvious that a third counter may also be provided for tracking accesses to the third register stack as it is found to be functionally similar to the first and second counters tracking accesses to the first and second register stacks as recited in Huh and Narui. Furthermore, the comparison of a fourth count value to a third threshold is found to be similar as the comparisons of the first, second, and third count values being compared to first and second thresholds as described by Shim wherein access counts are compared to prescribed values for read verification purposes. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huh, Narui and Shim to incorporate three counter circuits and comparison to three threshold values since this is the result of one of ordinary skill routinely optimizing to achieve the desire granular tracking of access counts.
Regarding claim 13, Shim and Narui further disclose the apparatus of claim 12, wherein the second register stack and the third register stack include a same number of registers (Shim [0052-0053]). As noted in the rejection of claim 6, the organization of registers may be arbitrary as to be suitable for the system. Additionally, it is noted in Paragraph [0136] that the design may 
Regarding claim 14, Shim further discloses the apparatus of claim 12, wherein the second threshold and the third threshold are equal ([0060-0061]). Previously identified, it is noted that the second threshold may be greater than the first threshold. As presented in the current claim language, there is no other context or significance as to why the third threshold may be equal to the second threshold. Therefore, while Shim discloses the third threshold may be higher than the second threshold, it is found to be obvious to one of ordinary skill in the art that the thresholds may be set equal. 
Regarding claim 16, Huh and Narui further disclose the apparatus of claim 12, wherein the portion of the plurality of word lines associated with the first count value of the first plurality of count values does not include word lines in the portion of the plurality of word lines associated with the second count value of the first plurality of count values (Huh [0076] and Narui [0073]). Herein it is identified by Huh and Narui that the adjacent word-lines to the accessed word-lines are monitored and updated for managing read disturbance caused by accessing nearby word-lines. In this manner, portions of the group of word lines are tracked separately.
Regarding claim 17, Huh and Narui further disclose the apparatus of claim 12, further comprising a fourth register stack configured to store a fourth plurality of count values, wherein each of the fourth plurality of count values is associated with a sub-portion of the sub-portion of the portion of the plurality of word lines associated with the third count value of the second plurality of count values (Huh [0056-0057] and Narui [0127])
Regarding claim 19, Huh does not explicitly disclose the following limitations; however, Narui discloses in the italicized portions, the apparatus of claim 18, further comprising: a first counter circuit configured to update a first count value of the first plurality of count values responsive to receipt of a row address associated with the first number of the plurality of word lines associated with the first count value ([0127]) and configured to compare the updated first count value to a first threshold; a second counter circuit configured to update a second count value of the second plurality of count values responsive to receipt of a row address associated with the second number of the plurality of word lines associated with the second count value ([0127]) and configured to compare the updated second count value to a second threshold; a third counter circuit configured to update a third count value of the third plurality of count values responsive to receipt of a row address associated with the third number of the plurality of word lines associated with the third count value and configured to compare the updated third count value to a third threshold. As previously indicated, Narui depicts the use of separate counters for tracking accesses to different groups of word-lines. Regarding the comparison of the updated counts values to thresholds, Shim discloses in Paragraph [0060] the use of different thresholds for comparison purposes for verification purposes. Huh, Narui and Shim do not expressly teach “a third counter circuit configured to update a third count value of the third plurality of count values responsive to a row address associated with the third number of the plurality of word lines associated with the third count value and configured to compare the updated third count value to a third threshold” however arriving at the incorporation of a third counter circuit and comparison of the count value to a threshold  would have been the result of routine optimization as shown by Narui which uses two circuits for granular tracking of access counts. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huh, Narui and Shim to incorporate three counter circuits and comparison to three threshold values since this is the result of one of ordinary skill routinely optimizing to achieve the desire granular tracking of access counts.
Regarding claim 20, Huh further discloses The apparatus of claim 19, wherein the third register stack further stores a plurality of row addresses each associated with corresponding ones of the ([0054-0057]). As noted in the rejection of claim 19, it is found to be obvious to one of ordinary skill in the art that should the first and second register stacks contain addresses with the associated count values, implementing a third register stack in the same manner would also contain addresses with the associated count values. 

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huh in view of Narui and further in view of Shim and still further in view of obviousness and still further in view of Cha.

Regarding claim 15, Huh, Narui and Shim do not explicitly disclose the apparatus of claim 12, further comprising an address circuit configured to provide a plurality of victim addresses based on the sub-portion of the portion of the plurality of word lines associated with the first count value of the first plurality of count values or the sub-portion of the portion of the plurality of word lines associated with the second count value of the first plurality of count values. Regarding the address circuit, Cha discloses in Paragraph [0057] wherein victim addresses are determined via the victim address generator according a reference value being reached. Claim 15 is rejected on a similar basis as claim 1 for the details provided by Cha.
Regarding claim 21, Huh, Narui and Shim do not explicitly disclose the apparatus of claim 18, further comprising an address circuit configured to provide a plurality of victim addresses based on the third number of the plurality of word lines. Regarding the address circuit, Cha discloses in Paragraph [0057] wherein victim addresses are determined via the victim address generator according a reference value being reached. Claim 21 is rejected on a similar basis as claim 1 for the details provided by Cha. Additionally, as presented in the rejection of claim 20, it is found to be obvious to one of ordinary skill in the art in view of the details provided by Huh, Narui, and Shim to modify the process taught by Huh, Narui, and Shim that the process applied at the second number of the plurality of word lines may also be provided to a third number as stored in a third register stack.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huh in view of obviousness.

Regarding claim 18, Huh discloses, in the italicized portions, an apparatus comprising: a memory array comprising a plurality of word lines ([0051]); a first register stack configured to store a first plurality of count values, wherein each of the first plurality of count values is associated with a first number of the plurality of word lines ([0056-0057]); a second register stack configured to store a second plurality of count values, wherein each of the second plurality of count values is associated with a second number of the plurality of word lines, wherein the second number is less than the first number ([0054-0055]); and a third register stack configured to store a third plurality of count values, wherein each of the third plurality of count values is associated with a third number of the plurality of word lines, wherein the third number is less than the second number. Huh does not expressly teach the “third register stack” however arriving at the incorporation of a third register stack would have been the result of routine optimization as shown by Huh which uses two register stacks for granularity of tracking of access counts. As previously presented in the rejection of claim 12, it is found to be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huh as routine optimization for providing additional components for achieving a similar effect as other components already present. The first and second register stacks disclosed by Huh provide granular tracking of access counts to word-lines; in the case of the claim, the provision of a third register stack would be the result of one of ordinary skill in the art routinely optimizing to provide further granular tracking of word-line access.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qin et al. (US 2019/0147941) et al. – Paragraph [0099] referring to refresh circuit according to threshold refresh count value.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135
                                                                                                                                                                                                      /SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135